Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).


Claims 1-20 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-36 of U.S. Patent No. 8,243,913, claims 1-20 of U.S. Patent No. 8,855,291 and claims 1-10 of U.S. Patent No. 9,294,625 and claims 1-10 of U.S. Patent No. 9,438,736 and claims 1-30 of prior U.S. Patent No. 9,986,091 and claims 1-18 of prior U.S. Patent No. U.S. 10,601,990.  Although the claims at issue are not identical, they are not patentably distinct from each other because claim in the pending application is broader than the 
The subject matter claimed in claim 1 of the pending application is covered by claim 1 of U.S. Patent No. 8,243,913 except for the first contact rate value representing a quantity of contact allowed within a first time interval; wherein each of the contact rate values representing the quantity of contact within the first time interval; wherein the plurality of contact rate values include a specific number of calls allowed to be routed to a plurality of communication layers within the first time interval, wherein the plurality of communication layers includes a dialed number identification service layer, a platform or cluster layer, a site layer and a carrier layer; and determining whether the networked contact center is to accept the data communication based on the plurality of contact rate values.
The subject matter claimed in claim 1 of the pending application is covered by claim 1 of U.S. Patent No. 8,855,291 except for examining a plurality of contact rate values, including a first contact rate value associated with the tenant-based circuits, responsive to receiving and associated with the data communication, the first contact rate value representing a quantity of contact allowed within a first time interval, and the plurality of the contact rate values representing the quantity of contact within the first time interval and including a threshold number of calls allowed to be routed to a plurality of communication layers within the first time interval.
The subject matter claimed in claim 1 of the pending application is covered by claim 1 of U.S. Patent No. 9,294,625 except for responsive to receiving the communication, access the database to examine a first contact rate value associated with the tenant, the first contact rate value representing a quantity of contact within a first time interval; determine whether the networked contact center is to accept the communication based on the first contact rate value and on a plurality 
The subject matter claimed in claim 1 of the pending application is covered by claim 1 of U.S. Patent No. 9,438,736 except for retrieving a set of rate values for the communication layers of the plurality of communication layers associated with the particular communication, modifying the set of rate values to account for the particular communication, controlling, responsive to the set of rate values, access to the particular tenant and modifying, in response to expiration of a time interval, at least one rate value of the set of rate values.
The subject matter claimed in claim 1 of the pending application is covered by claim 1 of U.S. Patent No. 9,986,091 except for maintaining values representing a number of ongoing network communications associated with each of the plurality of communication layers, the respective contact parameter being associated with a quantity of contact within the first time interval, wherein the plurality of communication layers includes at least two of a dialed number identification service layer, a tenant layer, a platform layer, a cluster layer, a site layer, and a carrier layer.
The subject matter claimed in claim 1 of the pending application is covered by claim 1 of U.S. Patent No. 10,601,990 except for wherein the stored parameter includes a maximum number of communications to be allowed within a given period of time, and the stored parameter defines a frequency.             

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD S ELAHEE whose telephone number is (571)272-7536.  The examiner can normally be reached on Monday thru Friday; 8:30AM to 5:00PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAN TSANG can be reached on 571-272-7547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MD S ELAHEE/MD SHAFIUL ALAM ELAHEE
Primary Examiner
Art Unit 2653
March 11, 2022